The order appealed from merely related to the duration of compensation to be paid for injuries determined to be compensable in a previously allowed claim. It was, therefore, a decision as to the extent of disability, and, hence, not appealable.Hospitality Motor Inns, Inc. v. Gillespie (1981), 66 Ohio St.2d 206,212 [20 O.O.3d 209].
The standard to be employed in such cases was described inState, ex rel. Bosch, v. Indus. Comm. (1982), 1 Ohio St.3d 94, wherein the syllabus states:
"Once a claimant's right to participate in the Workers' Compensation Fund for an injury to a specific part of the body has been determined, any further determination of the Industrial Commission pertaining to the computation *Page 52 
of compensation payable under the workers' compensation law for that specific injury is as to `extent of disability,' and is not appealable pursuant to R.C. 4123.519. (Zavatsky v. Stringer,56 Ohio St.2d 386 [10 O.O.3d 503], followed; State, ex rel. Foley,
v. Greyhound Lines, 16 Ohio St.2d 6 [45 O.O.2d 223], overruled.)"
Accordingly, the order of the trial court should be affirmed.